On Petition for Rehearing.
Birdzele, J.
Appellant has filed a petition for rehearing in which emphasis is laid upon a portion of those provisions of the policy relating to double indemnity and disability. It is stated that these provisions are expressly made applicable only “while the policy is in full force and effect,” and that in the instant case, if appellant’s contention as'to the meaning of the principal clause in controversy is correct, the policy would not be in full force and effect while a man was in military or naval service without a permit. Ergo, says the petitioner, the discussion in which the repugnancy is pointed out begs the question; for it.first assumes that the policy “is in full force and effect.” The learned counsel for the petitioner are apparently unmindful of the argument advanced by them in the brief in answer to the respondent’s contention that the company had waived the benefit of the clause in question. The respondent argued that by the acceptance of the premium from the insured after his enlistment in the naval service, the company had waived the provision respecting limited liability during such service. ■ Appellant’s counsel asserted in the brief and strenuously argued (and we think correctly) that this did not constitute a waiver, for the insured had the right to pay the premiums “and continue the policy in force while he was in the naval service of the United States, notwithstanding the exemption of the company from liability,” etc. It is our view that the policy was in force as the counsel for appellant originally argued, and that the repugnancy does exist as pointed out in the original opinion. It may be added that the petitioner’s argument is clearly founded upon a misconception of the stipulation relied upon. The stipulation does not cancel the policy. It only provides what the liability shall be in case of the death of the insured while engaged in military or naval service without a permit. It does not purport to limit or create any exemption from liability for disability following accidents sustained by one in the military or naval service not resulting from such service. Then, to ac*503centuate the repugnancy previously pointed out, the policy says: “If the death of the insured shall occur during the period of total and permanent disability, then the full amount of this policy, less the value of any indebtedness, shall be paid to the beneficiaryIt is clear that the disability benefit attaches before the exemption from liability for a death loss becomes operative.
If the disability and double indemnity provisions were not intended to be operative while the insured was in the military or naval service without a permit, it would seem that the policy, which expressly stipulates for stated reductions in the premium where the insured elects to cancel these benefits, would also .be extended to cancelations automatically effected through entry into the military or naval service without a permit. The insurance company itself has apportioned the premiums to these risks, and why would it collect those portions of the premiums applicable to such risks from a man in military or naval service without a permit if it was not assuming the risks exactly as stated in the policy ? And, as stated, the exemptions under these clauses are based upon death or injuries resulting from military or naval service in time of war.
The petition is denied.